 Case 1:18-cv-00632-RJJ-PJG ECF No. 37 filed 02/08/19 PageID.230 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                           NO. 1:18-cv-00632
       Plaintiff,
                                           HON. ROBERT J. JONKER
v
                                           MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

       Defendants.

Christopher Scott Patterson (P74350)       Patrick S. Myers (P81444)
John Seamus Brennan (P55431)               Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC           Attorney for Defendant
Attorney for Plaintiff                     Complex Litigation Division
4151 Okemos Road                           P.O. Box 30736
Okemos, MI 48864                           Lansing, MI 48909
517.381.0100                               517.335.3055

                                                                                 /

         DEFENDANTS JEFFREY WHITE AND CHRIS MCINTIRE’S
              MOTION TO MODIFY SCHEDULING ORDER

      Defendants Jeffrey White and Chris McIntire, by counsel, submit this motion

pursuant to Fed. R. Civ. P. 16(b)(4) to modify the Court’s scheduling order.

Pursuant to Local Civil Rule 7.1(d) of the U.S. District Court for the Western

District of Michigan, concurrence in the relief requested was sought from counsel

for Plaintiff on February 8, 2019, but concurrence was not forthcoming. Defendants
 Case 1:18-cv-00632-RJJ-PJG ECF No. 37 filed 02/08/19 PageID.231 Page 2 of 2



White and McIntire respectfully request that the Court extend all pending

deadlines by two months, and grant any other appropriate relief.

                                               Respectfully submitted,

                                               Dana Nessel
                                               Attorney General


                                               /s/Patrick S. Myers
                                               Patrick S. Myers (P81444)
                                               Assistant Attorney General
                                               Attorney for Defendants
                                               Complex Litigation Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               myersp4@michigan.gov
                                               P81444
Dated: February 8, 2019

                           CERTIFICATE OF SERVICE

I hereby certify that on February 8, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                               /s/Patrick S. Myers
                                               Patrick S. Myers (P81444)
                                               Assistant Attorney General
                                               Attorney for Defendants
                                               Complex Litigation Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               myersp4@michigan.gov
                                               P81444




                                           2
